Stebbins-Navy v. Vermont Dept. of Motor Vehicles, No. 411-7-14 Wncv (Teachout, J., Aug. 31, 2015).
[The text of this Vermont trial court opinion is unofficial. It has been reformatted from the original. The accuracy of the text and the
accompanying data included in the Vermont trial court opinion database is not guaranteed.]


                                                       STATE OF VERMONT

SUPERIOR COURT                                                                                          CIVIL DIVISION
Washington Unit                                                                                         Docket No. 411-7-14 Wncv

Rachel Stebbins-Navy
      Appellant

     v.
Vermont Department of Motor Vehicles
     Appellee


                                                      DECISION ON APPEAL

       Appellant Rachel Stebbins-Navy appeals from a decision of an Agency of Transportation
(AOT) hearing officer affirming the Department of Motor Vehicles’ (DMV) suspension of her
Vermont driver’s license for failure to pay a civil judgment. The court has reviewed the record
and the parties’ submissions and heard oral argument on August 27, 2015. For the following
reasons, the decision of the hearing officer is reversed.

        Ms. Stebbins-Navy was in a car accident in 2001. The narrative portion of the collision
report by the State police describes the accident in total as follows:

           Operator #1 [Ms. Stebbins-Navy] advised that she was coming down the hill at 15
           to 20 mph when she saw Vehicle #2 coming in the opposite direction. She
           advised that she realized she was partially in the opposite lane, so she applied her
           brakes, and they locked. She advised that she skidded into Vehicle #2, which was
           to the right side of the road. She advised that there were no injuries in her vehicle
           and that she did not have insurance.

           Operator #2 advised that she was coming up the hill at 10 mph. She advised that
           Vehicle #1 was in the middle of the road, so she pulled as far to the right as she
           could and stopped. She advised that Vehicle #1 then skidded into her vehicle.
           Operator #2 advised that on impact she bumped her head but was not injured.

           The road was ice and slush-covered. Operator #1 was issued a traffic ticket for no
           insurance.

Operator #2’s insurance company paid benefits on behalf of Operator #2 and then filed a civil
action in Vermont Superior Court against Ms. Stebbins-Navy. That lawsuit generated a
judgment against Ms. Stebbins-Navy for $3,857.34 plus costs and prejudgment interest dated
October 24, 2002. Any filings related to the complaint and any motion practice or other basis for
the judgment in that lawsuit are not in the record of this case.

           A balance remained due on that judgment eight years later. The insurance company filed
a complaint for renewal of the judgment. Ms. Stebbins-Navy defaulted and the judgment was
renewed. By February 2014, a balance, larger than the original judgment amount, still remained
due. According to Ms. Stebbins-Navy, she has tried to pay down the debt but interest has
accrued more quickly than she has been able to handle it and her efforts at compromising the
amount due all have been refused.

        On February 25, 2014, a paralegal at the insurance company’s law firm, Bauer Gravel
Farnham, wrote to the DMV requesting that it suspend Ms. Stebbins-Navy’s license because she
had failed to pay the judgment. In the letter, he states:

       The Judgment Order in this case was issued as a result of the accident described
       in the Police Report which ascribes [sic] negligent operation to Rachel J.
       Stebbins, and the Summons and Complaint clearly define Rachel J. Stebbins to be
       the person at fault for the accident and clearly outlines the damages. We
       respectfully request that Rachel J. Stebbins’s Vermont driver’s license be
       suspended until the Judgment Order has been paid in full, said Judgment Order
       being issued upon the basis of the Police Report clearly showing violation of Title
       23 on the part of Rachel J. Stebbins.

Apparently on the paralegal’s request, the DMV suspended Ms. Stebbins-Navy’s driver’s license
pursuant to 23 V.S.A. § 605. That section provides as follows:

       Upon not less than 15 days’ notice and the opportunity for a hearing, the
       Commissioner shall suspend the license of an operator or the privilege of an
       unlicensed person or nonresident to operate a motor vehicle against whom there is
       an outstanding unsatisfied judgment of a court of competent jurisdiction within
       this state, for damages arising out of a motor vehicle accident, and based upon
       any violation of the provisions of this title. (emphasis added)

She appealed to an AOT hearing officer.

        Following a hearing, the hearing officer correctly noted that § 605 applies only where the
damages giving rise to the judgment arose both (1) out of a vehicular accident and (2) due to a
violation of Title 23. He did not then find that any violation of Title 23 caused the accident.
Instead, he ruled as follows:

       In his letter to DMV . . ., [the insurance company’s] legal counsel [the paralegal]
       alleges to Petitioner being “at fault for the accident” which, he states, is verified
       by the police report “showing violation of Title 23 on the part of Rachael
       Stebbins.” Because Petitioner failed to answer or otherwise respond to the 2010
       complaint [for renewal] . . ., these allegations must be deemed admitted.

On the basis of this purported “admission” alone, the hearing officer found that the DMV had
suspended Ms. Stebbins-Navy’s license in compliance with 23 V.S.A. § 605.

       The hearing officer’s ruling is plain error. Ms. Stebbins-Navy’s failure to respond to a

                                                 2
renewal complaint in 2010 is not an admission to the unsupported allegations of a paralegal in
2014 who was seeking to have her license suspended. There is no “admission” and there is no
basis in the record for the paralegal’s allegations.

        Ms. Stebbins-Navy was cited in 2001 for a lack of insurance only. A lack of insurance
obviously was not the cause of the accident. She was not cited for any other violation. The
police officer’s report noted the icy and slushy conditions. It did not assign fault. It is entirely
possible that there was no violation other than the lack of insurance. The fact of an accident
alone is not proof of negligence or a violation of the rules of the road.

        It is unclear exactly how much proof of a violation § 605 requires before the serious
penalty of a suspension is properly imposed but it certainly requires much more than the
allegation that the hearing officer relied on here.


                                                    ORDER

       The decision of the hearing officer is reversed. If Ms. Stebbins-Navy’s driver’s license is
suspended due to the DMV’s and the hearing officer’s decision, it shall be reinstated forthwith.1

        Dated at Montpelier, Vermont this 31st day of August 2015.


                                                              _____________________________
                                                              Mary Miles Teachout
                                                              Superior Judge




1
 The hearing officer noted that the suspension by the DMV was held in abeyance pending the hearing officer’s
decision. It is unclear whether the suspension occurred in fact following the hearing officer’s decision or the
suspension remains in abeyance.

                                                         3